ON MOTION

ORDER

Robert J. Wieser moves for reconsideration or clarification of the court’s order dismissing his petition for review for failure to file an appendix.
It appears that Wieser intends the attachments to his opening brief to constitute his appendix in this case, although the cover of the brief did not identify the brief as a “Brief and Appendix.” See Fed. Cir. R. 30(d)(1). The court will waive that deficiency in this instance. Wieser is advised that the record on review is not transmitted to this court, Fed. Cir. R. 17(a), and thus any documents that Wieser seeks to bring to the attention of the court should have been included in the appendix.
Accordingly,
IT IS ORDERED THAT:
The motion is granted, the mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated.
*873Wieser’s opening brief shall be treated as his brief and appendix.